Citation Nr: 1241447	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  04-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis barbae, rated as noncompensably disabling prior to April 5, 2005; as 10 percent disabling from April 5, 2005 to April 30, 2012; and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to July 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2007.  A transcript of the hearing has been associated with the claims folder.

This case has been previously before both the Board and the Court of Appeals for Veterans Claims (Court).  In December 2007, the Board denied the Veteran's claim for an increased rating.  In August 2010, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board.  In response, the Board remanded the Veteran's claim in March 2011 for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its and the Court's remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issue of entitlement to service connection for skin disorders other than pseudofolliculitis barbae has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  Prior to April 5, 2005, the Veteran's pseudofolliculitis barbae did not affect 5 percent of the entire body or the exposed area affected, did not require intermittent systemic therapy, or result in one characteristic of disfigurement.  

2.  From April 5, 2005 to April 30, 2012, the Veteran's pseudofolliculitis barbae did not affect 20 to 40 percent of his entire body or the exposed area, did not require systemic therapy, did not result in visible or palpable tissue loss, and did not result in two to three characteristics of disfigurement.  

3.  Since April 30, 2012, the Veteran's pseudofolliculitis barbae did not affect more than 40 percent of his entire body or his exposed area, did not require systemic therapy, did not result in visible or palpable tissue loss of two features or paired sets of features, and did not result in four or five characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's pseudofolliculitis barbae prior to April 5, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012), 38 C.F.R. § 4.118, DCs 7800-7806, 7813 (2008).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's pseudofolliculitis barbae from April 5, 2005 to April 30, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012), 38 C.F.R. § 4.118, DCs 7800-7806, 7813 (2008).

3.  The criteria for a disability rating in excess of 30 percent for the Veteran's pseudofolliculitis barbae since April 30, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012), 38 C.F.R. § 4.118, DCs 7800-7806, 7813 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was subsequently provided with information regarding the Diagnostic Code under which his disability is rated, and what evidence would be required to warrant an increased rating.  His case has been thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination.  The Veteran requested and testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  

As noted above, this case has been remanded both by the Board and by the Court.  In an August 2010 Memorandum Decision, the Court noted that the Veteran's complete treatment records from a VA outpatient clinic had not been associated with his claims folder.  Accordingly, in a March 2011 remand, the Board directed that those records be obtained.  

A review of the Veteran's claims file shows that, following the two remands, the Veteran's complete outpatient treatment records from the Beaumont clinic have been obtained and associated with his claims folder.  The Board thus finds substantial compliance with its and the Court's remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief history of the Veteran's claim is instructive.  The Veteran first sought service connection for his pseudofolliculitis barbae in an April 1975 claim.  The RO granted service connection in a May 1975 rating decision, assigning a noncompensable rate.  The Veteran thereafter sought numerous increased ratings; each time, his claim was denied. 

The Veteran filed the claim at issue here in November 2002.  After he underwent a VA examination in March 2003, the RO issued a decision in April 2003 that left his rating unchanged.  The Veteran filed a Notice of Disagreement with that decision in July 2003.  The RO issued a Statement of the Case in June 2004, and the Veteran thereafter filed a timely Substantive Appeal.  

The Veteran underwent a second VA examination in April 2005.  The RO issued a Supplemental Statement of the Case in August 2005 that continued his noncompensable rating.  The RO then issued another Supplemental Statement of the Case in October 2005 and a rating decision that same month that increased the Veteran's rating to 10 percent, effective the day of his April 2005 examination.  

The Veteran testified in a Travel Board hearing in March 2007.  Following that examination, the Board issued a decision in December 2007 that declined to increase the Veteran's ratings.  The Veteran appealed to the Court.  In August 2010, the Court vacated the Board's December 2007 decision and remanded the matter for further action.  The Board then remanded the Veteran's claim in March 2011.  The Veteran underwent a VA examination in April 2012.  Based on the results of that examination, the AMC increased the Veteran's rating to 30 percent effective the date of his April 2012 examination.  The case has now returned to the Board.  

The Veteran's skin disorder has been assigned varying disability ratings under 38 C.F.R. § 4.118.  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  These amended criteria, however, are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  As the Veteran submitted his claim in November 2002, his skin disorder shall be evaluated under the previous criteria.

Further, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Prior to the October 2012 rating, the Veteran's pseudofolliculitis barbae was rated under Diagnostic Code 7813-7806.  Code 7813 covered dermatophytosis, including tinea barbae.  In relevant part, it instructed that the disability was to be rated as disfigurement of the head, face, or neck under 7800 or dermatitis under 7806, depending on the predominant disability.  

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is provided where there is more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

The October 2012 rating decision changed the Diagnostic Code under which the Veteran was rated to 7806-7800.  Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  The highest, 80 percent rating is warranted with visible or palpable disuse loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).

In Note 1 under diagnostic code 7800, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Also, in Note 3, one is to take into consideration unretouched photographs when evaluating under these criteria.  Id. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as the Veteran's rating has already been staged, the Board must analyze the propriety of the dates of the stage as well as the rating assigned.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran seeks an increased rating for his pseudofolliculitis barbae.  For the reasons that follow, his claim shall be denied.  

The Veteran underwent VA examinations in both January 2003 and March 2003.  In his January 2003 examination, the Veteran reported being given hydrocortisone cream for his face.  The examiner noted that the Veteran's face was clear at the time of the examination.  He diagnosed the Veteran as suffering from tinea pedis, onychomycosis, tinea crurum, and probable tinea mannuum.  This same examiner again examined the Veteran in March 2003.  In that examination, the Veteran stated that he had been using hydrocortisone cream three times per day for his face.  Upon examination, the examiner once again described the Veteran's face as being clear, and provided the same diagnoses as his January 2003 examination.  

The Veteran underwent a VA examination in April 2005.  The Veteran stated that he had suffered from his condition since his service in the military.  He stated that he suffers from bumps on his face after shaving which he described as itchy and painful.  He reported that the bumps come and go but are worsened by shaving.  

Upon examination, the examiner stated that the Veteran had "follicular skin colored to erythematous papules" on his face.  The examiner stated that roughly 1 percent of the Veteran's body surface area was affected, but that 5 percent of the exposed surface was involved .  He diagnosed the Veteran as suffering from pseudofolliculitis barbae, and stated that the condition is a result of his shaving.  

Most recently, the Veteran underwent a VA examination in April 2012.  The Veteran repeated his medical history, noting that his problems began while shaving in the military.  He reported that he now has a residual scar to the right side of his beard area from scratching.  

Upon examination, the examiner stated that the Veteran had a scar to his face as a result of his pseudofolliculitis barbae.  The scar was not painful or unstable.  The Veteran's scar was described as small, raised, and circular; it measured 1cm by 1cm at its largest part.  The examiner also noted that the Veteran had gross distortion or asymmetry of facial features or visible or palpable tissue loss of his chin.  The examiner reported that the Veteran's scar did not impact his ability to work.  

Extensive outpatient reports from both Houston and Beaumont show that the Veteran frequently complained of various skin maladies.  However, these same reports also show that these skin problems affected areas other than his face; these skin problems are not service-connected.  A May 2003 VA dermatology note, for instance, details the Veteran's skin problems with his hands and feet.  A December 2003 VA dermatology note shows the Veteran's complaints with his thighs and toenails.  A November 2004 dermatology note again reflects that the Veteran was suffering from eczema, but that his skin was "relatively uninvolved aside from his inner thigh patches."  A May 2005 dermatology note reflects that the Veteran had plaques on his thighs and arms.  An August 2006 note reflects that the Veteran was suffering from a rash on his knees, hands, elbows, and groin.  August 2007 and February 2008 notes show that the Veteran was suffering from a rash on back, extremities, feet and hands.  Neither these highlighted dermatology notes nor any of his other medical records show that he ever complained of a rash to his face, nor did he receive any treatment for his pseudofolliculitis barbae.

In his March 2007 travel board hearing, the Veteran stated that he suffered from a rash on his back and legs.  He stated that he constantly itches, and that this causes depression.  He stated that he uses pills and creams to treat these skin conditions.  

Given this evidence, the Board finds that the Veteran is not entitled to an increased rating for any period of time on appeal.  First, the Veteran has been assigned a noncompensable rating for the period prior to April 5, 2005.  To be entitled to a 10 percent rating under Diagnostic Code 7806, the evidence would have to show that the Veteran's pseudofolliculitis barbae affected at least 5 percent of the entire body or the exposed area, or needed intermittent systemic therapy.  Under Diagnostic Code 7800, a 10 percent rating would be warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118 (2008).  

There is no evidence prior to April 5, 2005 that the Veteran meets the criteria for a compensable rating under either Diagnostic Code.  Again, the Veteran's two VA examinations from January 2003 and March 2003 found that the Veteran's face was clear.  There is no other medical or lay evidence showing that the Veteran's pseudofolliculitis barbae resulted in any scar or symptoms.  Further, though the Veteran treated his pseudofolliculitis barbae with a cream, there is no evidence that he used intermittent systemic therapy to treat his disability.  He is therefore not entitled to an increased rating for this period.  

Next, the Veteran's pseudofolliculitis barbae has been rated as 10 percent disabling from April 5, 2005 to April 30, 2012.  To warrant a 30 percent rating under Diagnostic Code 7806, the evidence would have to show that the Veteran's disability affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or that systemic therapy was used for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Under Diagnostic Code 7800, a 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).

Again, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Id.  

In this case, the evidence for the period in question does not show that the Veteran meets the criteria for an increased rating under either Diagnostic Code.  Again, the Veteran's April 2005 VA examination reported that he had follicular skin colored to erythematous papules on his face.  The examiner stated that roughly 1 percent of the Veteran's body surface area was affected, but that 5 percent of the exposed surface was involved.  The affected area being less than 20 percent of the entire body or the exposed areas affected as well as the fact that there is no evidence of systemic therapy precludes a 30 percent rating under DC 7806.  Also, as this examiner did not report visible or palpable tissue loss or symptoms matching two or three characteristics of disfigurement, an increased rating is similarly precluded under DC 7800.  38 C.F.R. § 4.118 (2008).  The Veteran's disability therefore does not warrant an increased rating for this period.  

Finally, since April 30, 2012, the Veteran's disability has been rated as 30 percent disabling.  Under Diagnostic Code 7806, an increased 60 percent rating would be warranted where there is more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or with constant or near-constant systemic therapy required during the past 12-month period.  Under Diagnostic Code 7800, a 50 percent rating is warranted with visible or palpable disuse loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).

In the Veteran's April 2012 examination, the examiner reported that the Veteran had a scar to his face that was not painful or unstable.  That scar was 1cm by 1cm.  The examiner also reported that the Veteran had gross distortion or asymmetry of facial features or visible or palpable tissue loss of his chin.  

Based on this evidence, the Veteran is not entitled to an increased rating for this period.  There is no evidence that his scar affected 40 percent of his body or 40 percent of the exposed area affected.  There is also no evidence that the Veteran's disability required constant or near-constant systemic therapy.  Finally, there is no evidence that the Veteran had gross distortion or asymmetry of two feature or paired sets of features or four or five characteristics of disfigurement.  Accordingly, the Veteran is not entitled to an increased rating since April 30, 2012.  

The Board has also considered whether rating the Veteran under a different Diagnostic Code would result in his receiving an increased rating for any period, but concludes that none would.  Diagnostic Codes 7801 and 7802 cover scars other than those of the head, face or neck, so rating the Veteran under these Codes is improper.  Codes 7803 and 7804 cover scars that are superficial and unstable or painful.  The Veteran's scar has never been described as unstable or painful, precluding ratings under these Codes.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2012).  As outlined by the Court, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from pseudofolliculitis barbae, resulting in a scar on his face.  This symptom is contemplated under the applicable rating criteria for pseudofolliculitis barbae.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Further, the Board need not remand the Veteran's claim for consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, though the Veteran has frequently contended that he is unable to work, at no time has he stated that this inability is due to his pseudofolliculitis barbae.  Absent any evidence that the Veteran's sole service-connected disability results in his inability to work, the Board finds that the issue of entitlement to a TDIU has not been raised by the record, and the Veteran's claim need not be remanded for consideration of this issue. 












(CONTINUED ON NEXT PAGE)
ORDER

A compensable rating for pseudofolliculitis barbae prior to April 5, 2005 is denied.

A disability rating in excess of 10 percent for the Veteran's pseudofolliculitis barbae from April 5, 2005 to April 30, 2012 is denied.

A disability rating in excess of 30 percent for the Veteran's pseudofolliculitis barbae since April 30, 2012 is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


